Citation Nr: 1506699	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  09-03 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Whether new and material evidence was received to reopen the claim of entitlement to service connection for sleep apnea.

2. Entitlement to service connection for sleep apnea, to include as secondary to service-connected disease or injury.

3. Entitlement to a compensable rating for neuropathy, external cutaneous nerve of the right thigh.

4. Entitlement to a compensable rating for neuropathy, external cutaneous nerve of the left thigh.

5. Entitlement to a temporary total rating for convalescence under 38 C.F.R. § 4.30, status post spinal mass excision.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to June 1986 and from June 1986 to July 2000.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The issues have been merged into a single appeal.  

The issues of service connection for sleep apnea, entitlement to compensable ratings for neuropathy, external cutaneous nerve of the right and left thighs, and entitlement to a temporary total rating based on convalescence are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a September 2003 rating decision, the RO denied the claim for service connection for sleep apnea on the basis that it was not shown to be related to service (i.e., nexus requirement was not met).  The Veteran did not timely appeal this decision nor did he submit new and material evidence within the one-year period.

2. Evidence received since September 2003 rating decision, namely a January 2008 nurse practitioner's letter indicating a possibility that sleep apnea can manifest years prior to an actual diagnosis and increase in severity over time, relates to a previously unestablished fact necessary to substantiate the claim (i.e., nexus evidence).


CONCLUSIONS OF LAW

1. The September 2003 rating decision that denied service connection for sleep apnea is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2014).

2. Evidence received since the September 2003 rating decision is new and material and the claim for service connection for sleep apnea, to include as secondary to service-connected disabilities, is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


ORDER

The application to reopen the claim of service connection for sleep apnea is granted.


REMAND

The Board finds that additional evidentiary development is necessary prior to final adjudication of the claims.  Specifically, with regard to the issue of service connection for sleep apnea, to include as secondary to other service-connected disease or injury, the Board notes that a medical etiological opinion is necessary, particularly in light of the evidence of record and the arguments raised by the Veteran.  

With regard to the issues involving compensable ratings for the nerve disability in the right and left thighs, the Board recognizes the Veteran's arguments that his disability has increased in severity since the last VA examination conducted in September 2013.  He has also submitted detailed lay statements in connection with these claims and such statements should be considered in connection with a new examination assessing the current level of disability.

Finally, with respect to the claim of entitlement to a temporary total rating for convalescence under 38 C.F.R. § 4.30, status post November 2007 spinal mass excision, the Board notes that this issue appears to turn on whether the spinal mass excision surgery leading to a period of 30-day convalescence is related to a service-connected disability.  The Veteran is service connected for a lumbar spine disability, effective August 1, 2000.  He was originally service connected for a lumbar strain, then the RO changed the applicable diagnostic code, renaming it service connection for lumbar spine degenerative disc disease.  The Board would like to obtain a medical opinion as to whether the November 2007 spinal mass surgery was related to a service-connected disability.

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA neurological examination in order to ascertain the nature and current severity of the service-connected nerve disability of his thighs.  The claims file should be made available to the examiner for review in connection with the examination.  All appropriate neurological tests and studies should be accomplished, and all clinical findings should be reported in detail.

2. Obtain a medical opinion addressing the likely etiology of the Veteran's sleep apnea.  The examiner should review the case file prior to rendering the opinion.  

Specifically, provide an opinion as to (a) whether it is at least as likely as not (at least a 50 percent probability or greater) that the Veteran's obstructive sleep apnea is causally or etiologically related to his service; and (b) whether it is at least as likely as not that the obstructive sleep apnea is caused by, the result of, or aggravated by any service-connected disability, namely tinnitus and/or a respiratory disorder (service connected as moderate restriction, secondary to asthma).  

In so doing, the examiner is asked to provide a full discussion of all possible contributing factors to sleep apnea and include any documentation of symptomatology indicative of sleep apnea as it pertains to this Veteran.  Specifically, the examiner is to address the significance of the statements made by the nurse practitioner in her January 2008 letter regarding the onset of obstructive sleep apnea.  Considering the history of the Veteran's symptoms, address the timeframe of when the Veteran's obstructive sleep apnea most likely had its onset.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3. Obtain a medical opinion addressing the relationship, if any, between the Veteran's spinal mass and a service-connected disability, namely the service-connected lumbar spine degenerative joint disease.  The examiner should review the case file prior to rendering the opinion.  

The examiner should provide an opinion as to whether the spinal mass excision performed in November 2007 was in any way related to the Veteran's service-connected lumbar spine degenerative joint disease or whether it was a unique and separate condition that is unassociated with the Veteran's lumbar spine degenerative joint disease.  

Again, a clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

4. When the development requested has been completed, the AOJ should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and be afforded a reasonable opportunity for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


